t c memo united_states tax_court john arthur boultbee petitioner v commissioner of internal revenue respondent docket no filed date john arthur boultbee pro_se lawrence c letkowicz for respondent memorandum opinion kroupa judge this matter is before the court on respondent’s motion for partial summary_judgment and petitioner’s motion for summary_judgment under rule respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax for and years at issue respectively petitioner a canadian citizen and resident received payments purportedly in exchange for entering covenants not to compete noncompete_agreements with united_states companies petitioner asserts that his income is not subject_to federal_income_tax respondent contends that the payments resulted from fraud and are therefore subject_to federal_income_tax under the convention and protocols with respect to taxes on income and capital u s -can date t i a s no convention we are asked to decide three issues first we consider whether a prior pecuniary fraud conviction precludes petitioner from disputing that one of the payments resulted from fraud we hold that the collateral_estoppel doctrine precludes petitioner from disputing that the payment resulted from fraud next we decide whether a different pecuniary fraud conviction that was vacated bars petitioner from disputing that another payment resulted from fraud we hold that collateral_estoppel does not apply in that circumstance finally we consider whether petitioner is entitled to summary_judgment in his favor that his income i sec_1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended and in effect for the years at issue unless otherwise indicated not subject_to u s tax under the convention we hold petitioner is not entitled to summary_judgment background the facts have been assumed solely for resolving the pending motions petitioner is a canadian citizen and resided in canada at the time he filed the petition petitioner did not file a federal_income_tax return for the years at issue i ravelston and hollinger petitioner was a senior executive of ravelston corporation limited ravelston a privately held foreign_corporation with its principal office in toronto canada ravelston indirectly held a controlling_interest in hollinger international inc hollinger hollinger was a publicly traded domestic_corporation that owned the chicago sun-times the daily telegraph in the united kingdom the national post in toronto the jerusalem post in israel and numerous community newspapers in the united_states and canada conrad black was ravelston’s chief_executive_officer and chairman of the board_of directors mr black controlled approximately of ravelston petitioner was ravelston’s chief financial officer and indirectly owned approximately of ravelston f david radler was ravelston’s president and indirectly maintained a ownership_interest peter y atkinson owned nearly of ravelston petitioner and messrs black radler and atkinson collectively hollinger’s management provided management services to hollinger under a written_agreement between hollinger and ravelston mr black served as hollinger’s chief_executive_officer and chairman mr radler served as president chief operating officer and deputy chairman for hollinger petitioner and mr atkinson served as executive vice presidents ii sale of community newspapers and purported noncompete_agreements in the late 1990s hollinger’s management anticipated that the rise of the internet would negatively influence the print newspaper industry’s profitability they created a plan to sell hollinger’s community newspapers from through hollinger’s management effected that plan the transactions were structured so that each member of hollinger’s management received a share of the proceeds purportedly in exchange for agreeing to a noncompete agreement with the purchasers the payments were not 2mr radler and mr atkinson each filed petitions with this court for redetermination of separate deficiency notices see radler v commissioner docket no atkinson v commissioner docket no respondent has filed a similar motion for partial summary_judgment in mr atkinson’s case a memorandum opinion in which is also being filed today disclosed to the audit committee of hollinger’s board_of directors those transactions included sales of newspapers to forum communications inc forum pmg acquisition corporation pmg and community newspaper holdings inc cnhi petitioner was paid dollar_figure of the proceeds from the forum and pmg transactions forum payment and dollar_figure of the proceeds from the cnhi transaction cnhi payment purportedly for noncompete_agreements petitioner never entered into a written noncompete agreement with forum or pmg each member of hollinger’s management also entered into a purported noncompete agreement with a hollinger subsidiary american publishing company apc petitioner was paid dollar_figure from apc purportedly in consideration for his noncompete agreement with apc apc payment 3respondent determined in the deficiency_notice that the tax_liabilities stem from five payments for purported noncompete_agreements respondent contended that petitioner received dollar_figure from canwest global communications corp in and dollar_figure from osprey media group in the parties stipulated that petitioner did not receive theft and or other income as a result of either payment 4respondent identifies the cnhi payment as income in the deficiency_notice respondent does not address the cnhi payment in his motion for partial summary_judgment iii indictment and prosecution the united_states indicted petitioner and messrs black and atkinson5 on numerous charges of fraud united_states v black no 05-cr-727 n d ill filed date the united_states alleged in the superseding information as pertinent here that the forum payment and the apc payment were unauthorized bonuses that violated hollinger’s management’s fiduciary duty to hollinger’s shareholders the united_states argued that hollinger’s management characterized the payments as compensation_for noncompete_agreements because the income would not be taxed by canadian authorities the united_states alleged that the forum payment and the apc payment each were obtained through fraud under distinct legal theories first the united_states alleged each payment was obtained through pecuniary fraud which was a scheme of fraudulent appropriation of money to which hollinger was legally entitled see u s c sec_1341 black v 625_f3d_386 5a fourth hollinger executive mark s kipnis was identified as a defendant in the superseding information mr kipnis has not filed a petition before this court 6the government indicted petitioner and messrs black atkinson and kipnis in a single charging document for convenience we will limit our discussion of the superseding information prosecution and appellate review to petitioner unless otherwise relevant to the petition 7th cir the united_states alleged that each payment was also obtained through honest services fraud which was a scheme to deprive hollinger of its intangible right of honest services see u s c sec_1346 black f 3d pincite the jury found petitioner guilty of fraud with respect to the forum payment and the apc payment the general verdict however did not distinguish between the distinct theories of fraud alleged in the superseding information it was therefore unclear whether the jury found petitioner guilty of pecuniary fraud honest services fraud or both iv appellate review of convictions on appeal the supreme court of the united_states held in a related opinion issued on the same day that honest services fraud requires proof that an individual solicited or received a bribe or a kickback see 130_sct_2896 n the supreme court remanded petitioner’s case to the united_states court_of_appeals for the seventh circuit for further consideration black v united_states ____ u s ____ 130_sct_2963 on remand the court_of_appeals determined that the bribe or kickback element had not been proven black f 3d pincite petitioner’s convictions under the honest services fraud theory were therefore vacated id because the verdict was general the court_of_appeals considered whether the record demonstrated that the forum payment and the apc payment each were obtained through pecuniary fraud id the court_of_appeals determined that the record conclusively established beyond a reasonable doubt that the forum payment was obtained through pecuniary fraud id the court_of_appeals therefore affirmed the pecuniary fraud conviction for the forum payment forum pecuniary fraud conviction id pincite the court_of_appeals concluded differently with respect to the apc payment it reasoned that it was possible although unlikely that the jury had convicted petitioner only under the honest services theory id pincite consequently the court_of_appeals reversed the fraud conviction predicated on the apc payment and remanded the matter for a new trial on that issue id pincite the government chose not to retry petitioner on the counts that were based on the apc payments those counts were dismissed v petition and answer respondent issued a deficiency_notice in for the years at issue petitioner filed a petition for redetermination respondent moved to dismiss the petition for failure to state a claim the court ordered the parties to show cause why the petition should not be dismissed for lack of jurisdiction on the basis that the petition was untimely after the parties briefed the issues the court denied the motion to dismiss and found that the petition was timely filed respondent answered the petition within days of the court discharging the order to show cause the answer affirmatively pleaded collateral_estoppel as previously noted respondent moved for partial summary_judgment and petitioner moved for summary_judgment i introduction discussion the instant motions ultimately relate to the characterization of the forum payment and apc payment under the convention the convention is designed to prevent double_taxation and to avoid fiscal evasion n w life assur co of can v commissioner 107_tc_363 because petitioner was a canadian citizen residing in canada the united_states may tax petitioner’s income arising in the united_states only to the extent permitted by the convention the parties agree that under the convention the united_states may not tax the payments if they were compensation_for noncompete_agreements respondent argues that income derived from fraudulent schemes fraud income however is taxable under the convention as other income all income not specifically identified by the convention is characterized as other income convention art xxii other income is taxable by the signatory country wherein the taxpayer resides unless the income arises in the other signatory country id if the income arises in the other signatory country both signatory countries may tax the income id petitioner’s fraud income would therefore be taxable if it arose in the united_states respondent asks us to hold that the criminal convictions preclude petitioner from disputing that both the forum payment and the apc payment resulted from fraud and ultimately that each is other income within the meaning of the convention in contrast petitioner asks us to find that the payments are bona_fide compensation_for noncompete_agreements with that in mind we turn to the instant motions 7it is well settled that funds derived through embezzlement or other fraudulent schemes are income see 366_us_213 51_tc_226 davis v commissioner tcmemo_1991_333 ii standard of review we now consider whether it is appropriate to grant summary_judgment and the applicable standard of review summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see eg 116_tc_73 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a a motion for summary_judgment or partial summary_judgment will be granted if the pleadings and other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law see rule b 118_tc_226 the moving party has the burden of proving that no genuine issue of material fact exists and that it is entitled to judgment as a matter of law see eg 119_tc_157 the party opposing summary_judgment must set forth specific facts showing that there is a genuine issue for trial and may not rely merely on allegations or denials in the pleadings rule d see also 477_us_317 because summary_judgment decides against a party before trial we grant such a remedy cautiously and sparingly and only after carefully ascertaining that the requirements for summary_judgment have been met 106_tc_441 aff’d without published opinion 139_f3d_907 9th cir 106_tc_343 iii collateral_estoppel we now consider whether petitioner is barred under the collateral_estoppel doctrine from disputing that the forum payment and the apc payment were obtained through fraud collateral_estoppel has been applied in federal tax cases to preclude a party from relitigating previously decided issues of fact or law necessary to a court’s prior judgment 333_us_591 91_tc_273 citing 439_us_322 and 440_us_147 see also koprowski v commissioner t c ____ ____ slip op pincite date citing 449_us_90 collateral_estoppel operates with respect to issues of fact issues of law and mixed issues of fact and law 94_tc_491 its application conserves judicial resources and fosters reliance on judicial action by minimizing the possibility of inconsistent decisions montana u s pincite meier v commissioner t c pincite six conditions must be met for collateral_estoppel to apply see generally 90_tc_162 aff’d 904_f2d_525 9th cir first there must be a final judgment rendered by a court of competent jurisdiction id second the issue in the second suit must be identical with the one decided in the first suit id third collateral_estoppel may be asserted only against parties or their privies to the prior judgment id fourth the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision id fifth the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation id sixth there must not be any special circumstances that warrant an exception to its application meier v commissioner t c pincite a final judgment we first consider whether there was a final judgment in the earlier matter by a court of competent jurisdiction see 447_fedappx_186 fed cir peck v commissioner t c pincite 62_tc_607 a judgment that has been vacated reversed or set_aside on appeal is deprived of all conclusive effect both as res_judicata and as collateral_estoppel 541_f3d_671 6th cir aff’g tcmemo_2007_173 where a portion of the judgment is reversed or vacated on appeal there is no final judgment as to issues not actually resolved by the appellate court berman fed appx pincite therefore a new judgment must be entered regarding the matters reversed or vacated id citing in re microsoft corp antitrust litig 355_f3d_322 4th cir on remand from the supreme court the court_of_appeals affirmed the forum pecuniary fraud conviction but vacated the conviction related to the apc payment the forum pecuniary fraud conviction then became final when the supreme court denied petitioner’s petition for writ of certiorari the conviction related to the apc payment was vacated and the matter was remanded to the district_court for a new trial the government did not retry petitioner on the counts that were based on the apc payments thus there was no final judgment respondent acknowledges that the conviction related to the apc payment was vacated yet argues that the court_of_appeals found that the government had proven pecuniary fraud by a preponderance_of_the_evidence the court_of_appeals viewed the record to be certainly sufficient to prove a pecuniary fraud and 8the court takes judicial_notice that the trial_court granted the government’s oral motion to dismiss the apc counts see united_states v black no 05-cr-727 n d ill filed date observed that the sentencing court may consider any conduct proven by a preponderance_of_the_evidence black f 3d pincite neither observation however negates the final judgment requirement nor is a finding during criminal sentencing entitled to preclusive effect see kosinski v commissioner f 3d pincite consequently there was no final judgment with respect to the conviction related to the apc payment and collateral_estoppel cannot be applied because of our holding we will not consider the remaining elements with respect to the apc payment we still must analyze whether collateral_estoppel applies regarding the forum payment b identical issues we next consider whether the issue in this case regarding the forum payment is identical in all respects to the issue decided in the criminal matter commissioner v sunnen u s pincite peck v commissioner t c pincite we are mindful that a prior conviction precludes a party in a later civil suit from contesting facts necessarily established in the criminal proceeding see 732_f2d_1429 9th cir abrogated on other grounds by 483_us_143 in the case of a criminal conviction based on a guilty verdict issues essential to that verdict are regarded as having been determined by the judgment blanton v commissioner t c pincite what issues were adjudicated in the prior proceeding is a question of law id respondent contends that the forum pecuniary fraud conviction required a finding that the payment was obtained through fraud and not in exchange for a bona_fide noncompete agreement we agree the conviction required a finding that petitioner fraudulently appropriated hollinger’s money the court_of_appeals found that it was decisively unbelievable that the payment was bona_fide compensation and concluded that the only rational explanation was that the forum payment constituted proceeds of a plain-vanilla pecuniary fraud black f 3d pincite here the issue is whether the payment was compensation_for a noncompete agreement or the result of unlawful conduct the finding of fraud in the criminal matter is the same issue this element is satisfied 9we note that it can be difficult to ascertain from a jury’s general verdict exactly what facts were found as a predicate to that verdict see 94_tc_491 here the parties agree on most of the underlying facts and the appellate opinion summarizes the findings_of_fact necessary to the forum pecuniary fraud conviction thus an examination of the record in the criminal proceeding is not necessary in this circumstance c identical parties we next consider whether petitioner was the same party as in the criminal matter the parties agree and the record supports that petitioner was the defendant in the criminal matter this element is satisfied d issue actually litigated and essential to the prior decision we now decide whether the issue was actually litigated and essential to the prior criminal conviction an issue is decided if the issue’s determination was necessary to support the judgment entered in the prior proceeding see blanton v commissioner t c pincite the pecuniary fraud conviction required a finding that the payment to petitioner resulted from a fraudulent scheme to deprive hollinger the jury had to find that petitioner stole the company’s rightful property and reject petitioner’s contention that the payment was consideration for a valid noncompete agreement black f 3d pincite this element is satisfied e controlling facts and applicable principles remain unchanged we next consider any changes to the controlling facts or legal principles since the criminal matter the parties do not contend that there have been nor are we aware of any changes to the controlling facts or the legal principles underlying the forum pecuniary fraud conviction this element is satisfied f special circumstances exception our final consideration is whether any special circumstances warrant an exception to applying collateral_estoppel petitioner has not argued that any apply nor do we perceive any reason that collateral_estoppel is inapplicable in this situation petitioner had a great incentive to fully litigate this issue in the criminal matter the appellate review confirms that the issue was established and the jury so found this element is satisfied we hold that the collateral_estoppel doctrine applies to the forum pecuniary fraud conviction accordingly petitioner is barred from disputing that the forum payment was the result of fraud we decline however to apply issue preclusion to the apc payment because there was no final judgment establishing that the payment was the result of fraud we make no further determination at this stage on the convention’s application to each payment we shall grant respondent’s partial summary_judgment motion only as to the forum payment iv petitioner’s summary_judgment motion we now turn to petitioner’s motion for summary_judgment petitioner contends that there is no factual dispute concerning whether the convention prohibits the united_states from taxing his income petitioner first argues that this contention was established when respondent did not timely file an answer to the amended petition we disagree the commissioner has days from the date of service to answer the petition or an amended petition rule a where a motion is made concerning jurisdiction or the sufficiency of a pleading the time for filing a response to that pleading shall begin to run from the date of service of the order disposing of the motion by the court unless the court directs otherwise rule c respondent answered the amended petition within days of the order discharging the order to show cause thus respondent’s answer was timely petitioner next argues that the payments constituted business proceeds or income from the disposition of propertydollar_figure see convention arts vii xiii as discussed previously his conviction establishes that the forum payment was the result of fraud and there is a factual dispute over whether the apc payment and cnhi payment were compensation_for noncompete_agreements testimony from the criminal matter supports respondent’s view that neither payment was bona_fide compensation in short a factual dispute exists as to the proper characterization of 10article vii of the convention governs when and how much of the profits of a qualified canadian enterprise are subject_to u s federal_income_tax see n w life assur co of can v commissioner 107_tc_363 gains from the alienation of property are taxable only in the signatory country in which the alienator is a resident convention art xiii the payments we therefore hold that petitioner is not entitled to summary_judgment v conclusion in toto we agree with respondent that petitioner’s conviction for pecuniary fraud conclusively establishes that the forum payment was the result of fraud we decline to grant preclusive effect with respect to the apc payment however because there was no final judgment establishing that the apc payment was the result of fraud we will also deny petitioner’s motion for summary_judgment because a triable issue of fact exists as to whether the payments are subject_to united_states tax a trial will be scheduled in due course to resolve the outstanding issues in reaching these holdings we have considered all of the parties’ arguments and to the extent not addressed we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
